United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           June 8, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-60586
                         Summary Calendar



ROY A. PASCO, by and through their Grandmother and next friend,
Beverly A. Pasco; BRIAN K. PASCO, by and through their
Grandmother and next friend, Beverly A. Pasco; BEVERLY A. PASCO,

                                    Plaintiffs-Appellants,

versus

HOLLY SPRINGS, MISSISSIPPI,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 1:01-CV-247-MD
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, AND DENNIS, Circuit Judges.

PER CURIAM:*

     Roy A. Pasco and Brian K. Pasco, by and through their next

friend Beverly A. Pasco (collectively, “the plaintiffs”) appeal

the district court’s grant of summary judgment to Holly Springs,

Mississippi (“Holly Springs”), on their 42 U.S.C. § 1983 claims

and state law wrongful death claim alleging that Roy Gene Pasco,

Jr. (“Pasco”), was killed when his vehicle was bumped off the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60586
                                -2-

road by a Holly Springs police officer during a high speed chase.

The plaintiffs argue that the district court erred by granting

summary judgment to Holly Springs on their Fourth Amendment claim

on the ground that there was no municipal liability as a matter

of law.   They further contend that the district court’s

alternative grant of summary judgment to Holly Springs on the

merits of their Fourth Amendment claim was erroneous.    Finally,

they assert that the district court erred by granting summary

judgment to Holly Springs on their state law wrongful death claim

on the ground that it was barred by the Mississippi Tort Claims

Act (“MTCA”).

     We review the grant of a motion for summary judgment de

novo.   Guillory v. Domtar Indus., Inc., 95 F.3d 1320, 1326 (5th

Cir. 1996).   Summary judgment is appropriate when, considering

all of the allegations in the pleadings, depositions, admissions,

answers to interrogatories, and affidavits, and drawing

inferences in the light most favorable to the nonmoving party,

there is no genuine issue of material fact and the moving party

is entitled to judgment as a matter of law.   FED. R. CIV. P.

56(c); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994)(en banc).   If the moving party meets his burden of showing

that there is no genuine issue, the burden shifts to the

nonmoving party to produce evidence or set forth specific facts

showing the existence of a genuine issue for trial.   FED. R. CIV.

P. 56(e); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).
                           No. 03-60586
                                -3-

     The undisputed evidence before the district court showed

that the supervisor on duty ordered the police officer in

question, Brad Knoblauch (“Officer Knoblauch”), to terminate his

pursuit of Pasco prior to the accident that caused Pasco’s death.

The undisputed evidence also showed that Holly Springs’s written

policy on high speed chases by police officers provided that

supervisors could order the termination of any pursuit.

Accordingly, the district court did not err by finding that Holly

Springs’s policy regarding high speed chases did not give rise to

municipal liability for the alleged constitutional violation.

See Spiller v. City of Texas City, Police Dep’t, 130 F.3d 162,

167 (5th Cir. 1997).

     The plaintiffs’s argument that respondeat superior liability

should apply to municipalities in 42 U.S.C. § 1983 actions is

foreclosed by the Supreme Court’s decisions in Monell v. Dep’t.

of Soc. Servs. of City of New York, 436 U.S. 658, 691 (1978), and

Board of County Comm’rs of Bryan County, Okl. v. Brown, 520 U.S.
397, 403 (1997).   We cannot consider the plaintiffs’s contention

that those cases were wrongly decided as we are without the

authority to overrule binding Supreme Court precedent.    See

Rodriguez de Quijas v. Shearson/American Exp. Inc., 490 U.S. 477,

484 (1989).

     The undisputed evidence before the district court showed

that Pasco was engaged in the criminal activities of driving

under the influence of alcohol and fleeing from a police officer
                             No. 03-60586
                                  -4-

at the time of his death.     See MISS. CODE ANN. §§ 63-11-30 & 63-3-

202.    As Pasco was engaged in criminal activities at the time of

his death, the district court did not err by finding that the

plaintiffs’s state law wrongful death claim was barred by the

MTCA.    See MISS. CODE ANN. § 11-46-9(1)(c).

       We need not reach the remainder of the plaintiffs’s

arguments on appeal.    Despite the plaintiffs’s request, we will

not reach an issue we would not otherwise reach simply because

the plaintiffs have recently filed a similar civil action against

Officer Knoblauch individually.     We do not have jurisdiction to

issue advisory opinions.     Carpenter v. Witchita Falls Independent

School Dist., 44 F.3d 362, 368 n.5 (5th Cir. 1995).

       AFFIRMED.